PER CURIAM:
Appellant William Forbes appeals the district court’s order granting the Union’s motion to dismiss his suit because it was barred by the applicable statute of limitations. Forbes, formerly employed by Washington Metropolitan Transit Authority (WMATA), worked as a bus driver for twenty-two years before being disqualified from driving for medical reasons. Forbes was eventually suspended from work, also for medical reasons. When the Union refused to pursue a grievance on his behalf, Forbes filed this suit, alleging the Union breached their union agreement. Because we agree Forbes’ action was barred by the applicable six-month statute of limitations, we affirm based on the reasoning of the district court. See Forbes v. Local Union 922 of the Int’l Bhd. of Teamsters, (D.Md. Jan. 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

AFFIRMED.